Citation Nr: 0935479	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar spine spondylolysis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel



INTRODUCTION

The appellant served on active duty from February to August 
1960.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The issue of entitlement to service connection for tinnitus 
is addressed in the remand portion of the decision below and 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for lumbar spine spondylolysis was 
last denied in an unappealed December 1994 rating decision.

2.  Evidence associated with the claims file since the 
unappealed December 1994 rating decision does not raise a 
reasonable possibility of substantiating the appellant's 
claim of entitlement to service connection for lumbar spine 
spondylolysis.

3.  Service connection for bilateral hearing loss was denied 
in an unappealed March 1989 rating decision.

4.  Evidence associated with the claims file since the 
unappealed March 1989 rating decision does not raise a 
reasonable possibility of substantiating the appellant's 
claim of entitlement to service connection for bilateral 
hearing loss.

CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for lumbar spine spondylolysis is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


2.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Prior to the September 2007 rating decision, the RO's letter, 
dated in July 2007, advised the appellant of the elements of 
the notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. 
§ 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a 
duty, in order to assist claimants, to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Although no VA examination was provided pursuant to 
either of the appellant's claims to reopen at issue herein, 
no such examination was required because, as indicated below, 
no new and material evidence has been presented.  See 38 
C.F.R. § 3.159(c)(4)(iii).  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); 


see also Dingess/Hartman, 19 Vet. App. 473; see Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative, nor redundant, of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  "New" evidence means existing 
evidence not previously submitted to VA.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim.  See 
38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If the claim is reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

The RO determined that new and material evidence was not 
presented to reopen the appellant's claims of entitlement to 
service connection for lumbar spine spondylolysis or 
bilateral hearing loss.  Such determinations, however, are 
not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen 
the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  

A.  Lumbar Spine Spondylolysis

In a February 1961 rating decision, the RO denied service 
connection for lumbar spine spondylolysis because the 
evidence showed that the disorder pre-existed service, there 
was no superimposed injury, and the disorder was not 
permanently aggravated during his active duty service.  The 
appellant did not file a notice of disagreement to this 
decision.  Accordingly, the RO's decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2008).  Subsequent to the February 1961 
rating decision becoming final, the appellant attempted to 
reopen his claim of entitlement to service connection for 
lumbar spine spondylolysis on several occasions.  Each of 
those attempts was ultimately denied for failure to submit 
evidence relating to an un-established fact necessary to 
substantiate the claim.  Specifically, the appellant failed 
to submit or direct VA to obtain evidence that his lumber 
spine spondylolysis did not pre-exist and/or was incurred 
during his active service or, alternatively, that there was 
an inservice superimposed injury or that the pre-existing 
lumbar spine spondylolysis was permanently aggravated by his 
active duty service.  The last final disallowance of this 
claim is dated in December 1994.  The appellant filed his 
most recent attempt to reopen June 2007, which was denied in 
September 2007.  The appellant perfected an appeal of this 
decision in February 2008.  38 C.F.R. § 20.302 (2008).  
Consequently, the Board must review all of the evidence 
submitted since the December 1994 decision to determine 
whether the appellant's service-connection claim should be 
reopened and re-adjudicated on a de novo basis.  Evans, 9 
Vet. App. at 282-83.

At the time of the December 1994 rating decision, the 
relevant evidence of record consisted, in part, of his 
service treatment records.  Among these treatment records 
were the appellant's August 1959 enlistment examination into 
the Reserves and his February 1960 enlistment examination 
into active duty service.  Neither of these examination 
reports demonstrated a then existing back disorder or 
complaints thereof.   A review of the remainder of the 
appellant's service treatment records indicated that he 
reported that his father and two brothers had histories of 
back trouble and that he experienced a two-year history of 
backaches.  After ongoing inservice treatment for back pain, 
the appellant was referred for consultation at a hospital in 
Portsmouth, Virginia, which led to a diagnosis of 
asymptomatic lumbar spine spondylolisthesis at L5-S1.  In 
August 1960, a Medical Board found that the appellant's 
lumbar spine spondylolysis pre-existed his active duty 
service and that it had not been aggravated by his short 
period of active service to any degree greater than would be 
encounter in normal civilian life.  The appellant signed a 
statement averring to such in August 1960.  The Medical Board 
further found that the appellant did not meet the minimum 
requirements for entrance into active duty service and 
recommended his discharge.

The evidence of record at the time of the December 1994 
rating decision also included a November 1960 VA examination 
report that did not provide an etiological opinion; a 
statement from a fellow serviceman who asserted that he 
witnessed the appellant fall down stairs during their active 
duty service; a February 1979 letter from the Roanoke, 
Virginia Public Welfare Board indicating the appellant had no 
medical problems from November 20, 1953 to March 1, 1957; a 
letter from a private doctor who opined that the appellant's 
back pain could have been aggravated by his military service; 
an undated letter from the appellant's foster mother who 
stated that the appellant was in good health while in her 
custody; a January 1979 letter from the appellant's dentist 
stating that he had treated the appellant since March 30, 
1963 and had to exercise care in leaning the appellant back 
into the dental chair due to back pain; testimony at hearings 
in October 1976 and October 1980; a September 1981 letter 
from Stonewall Jackson Memorial Hospital indicating that the 
appellant incurred a mild cerebral concussion, scalp 


laceration, fracture of the right humerus, and abrasions at 
an unstated time in 1959; and a March 1994 statement 
indicating that he was found to be too disabled to continue 
his employment with the Roanoke, Virginia public schools 
system due, in part, to degenerative disc disease.  With 
respect to the October 1976 and October 1980 hearings, the 
appellant testified as to the inservice circumstances he 
asserts gave rise to his lumbar spine spondylolysis; that 
such condition did not pre-exist his active duty service; 
that he was subsequently discharged as a result of his lumbar 
spine spondylolysis; and that he had experienced symptoms 
since the inservice injury.

Since the December 1994 rating decision, the appellant 
submitted a psychiatric evaluation dated in October 1991; 
treatment reports for work-related stress, also dated in 
October 1991; treatment reports for a left rib contusion 
incurred as a result of a physical altercation, dated in 
November 1992; and a treatment report for a right shoulder 
injury, diagnosed as a thoracic strain, incurred as a result 
of "installing ceiling tiles," dated in December 1992.  
Further, the appellant testified at the February 2009 Board 
hearing that his lumbar spine spondylolysis did not pre-date 
his active duty service; that he experienced an inservice 
injury when he fell on metal stairs leading to the boiler 
room; that he was later discharged due to this injury; and 
that he and experienced symptoms since the inservice injury.

With the exception of the appellant's February 2009 
testimony, the evidence submitted since the December 1994 
rating decision is new, as it has not been previously 
submitted, but is not material to the appellant's claim of 
entitlement to service connection for lumbar spine 
spondylolysis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.    
This evidence does not relate to an un-established fact 
necessary to substantiate the claim and, thus, does not raise 
a reasonable possibility of substantiating the claim.  Id.  
The appellant's February 2009 testimony is material, as it 
relevant to his claim of entitlement to service connection 
for lumbar spine spondylolysis, but is not new because it is 
simply a reiteration of statements and testimony made prior 
to the December 1994 rating decision.  Id.  Consequently, the 
Board finds that the appellant has not submitted any evidence 
that is both new and 


material sufficient to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  Id.  As new 
and material evidence to reopen a finally disallowed claim 
has not been submitted, the benefit of the doubt doctrine is 
not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

B.  Bilateral Hearing Loss

The appellant submitted a claim of entitlement to service 
connection for bilateral hearing loss in February 1989.  This 
claim was denied in March 1989 because the RO found that the 
appellant's service treatment record failed to demonstrate 
any complaints of or treatment for bilateral hearing loss.  
An appeal was not filed and, thus, the March 1989 decision 
became final based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  The appellant 
filed to reopen his claim of entitlement to service for 
bilateral hearing loss in June 2007, which was denied in 
September 2007.  The appellant perfected an appeal of this 
decision in February 2008.  As such, the Board must review 
all of the evidence submitted since the March 1989 decision 
to determine whether the appellant's service-connection claim 
for bilateral hearing loss should be reopened and re-
adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-
83.

At the time of the March 1989 rating decision, the relevant 
evidence of record consisted of the appellant's service 
treatment records that demonstrated no complaints of or 
treatment for bilateral hearing loss; an undated statement 
from the appellant's foster mother indicating that he was 
healthy prior to entering active duty service; and a VA 
treatment record indicating that the appellant had undergone 
audiological testing, conducted by F.E.C., Ph.D., that 
revealed "a significant degree of hearing impairment."  Dr. 
C. opined that it was "likely that acoustic trauma/noise 
exposure initiated the [appellant's hearing] impairment."  
The resulting report indicated that the appellant felt 
strongly that this hearing loss began during his active duty 
service.

Since the March 1989 rating decision, the appellant has 
submitted a March 1994 statement indicating that he was found 
to be too disabled to continue his 


employment with the Roanoke, VA public schools system, due, 
in part, to a "hearing problem."  Moreover, the appellant 
submitted a psychiatric evaluation dated in October 1991; 
treatment reports for work-related stress, also dated in 
October 1991; treatment reports for a left rib contusion 
incurred as a result of a physical altercation, dated in 
November 1992; and a treatment report for a right shoulder 
injury, diagnosed as a thoracic strain, incurred as a result 
of "installing ceiling tiles," dated in December 1992.  
Further, the appellant testified at the February 2009 Board 
hearing that he worked in the boiler room of ship during his 
active duty service, which exposed to him loud noise, and 
that he experienced symptoms of hearing loss during his 
active duty service.

With the exception of the appellant's February 2009 testimony 
and the March 1994 letter, the evidence submitted since the 
March 1989 rating decision is new, as it has not been 
previously submitted, but is not material because it does not 
relate to un-established fact necessary to substantiate his 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Conversely, the appellant's February 2009 testimony and the 
March 1994 letter are material, as both pieces of evidence 
are relevant to the claim of entitlement to service 
connection for bilateral hearing loss, but are not new 
because they amount reiterations of evidence of record at the 
time of the March 1989 rating decision.  Id.  Consequently, 
the Board finds that the appellant has not submitted any 
evidence that is both new and material sufficient to reopen 
his claim of entitlement to service connection for bilateral 
hearing loss.  Id.  As new and material evidence to reopen a 
finally disallowed claim has not been submitted, the benefit 
of the doubt doctrine is not applicable.  Annoni, 5 Vet. App. 
at 467.


ORDER

New and material evidence not having been received; the claim 
for entitlement to service connection for lumbar spine 
spondylolysis is not reopened.

New and material evidence not having been received; the claim 
for entitlement to service connection for bilateral hearing 
loss is not reopened.


REMAND

Based upon a review of the appellant's claims folder, the 
Board finds that there is a further duty to assist the 
appellant with his claim of entitlement to service connection 
for tinnitus.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The evidence of record demonstrates that the appellant worked 
in the boiler room of the U.S.S. Independence while on active 
duty service.  A November 1960 VA examination included a 
brief evaluation of the appellant's ear canals, drums, 
perforations, and discharge, which were deemed normal, but 
did not address the presence of tinnitus.  However, this 
examination was scheduled primarily to ascertain the presence 
of a back disorder.  Additional post-service treatment 
records demonstrate a diagnosis of tinnitus in February 1989.  
During the February 2009 Board hearing, the appellant 
testified that he was exposed to loud noises while he worked 
in the boiler room on active duty service.  He further 
testified that he experienced ringing in his ears during his 
active duty service and that a doctor linked his tinnitus to 
his active duty service, but that such opinion was not 
documented in his treatment reports.  The appellant also 
testified that he was occasionally exposed to occupational 
noise after his discharge from active duty service.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the appellant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may 


be associated with the appellant's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  

The evidence of record includes a current diagnosis of 
tinnitus and evidence of both inservice exposure to loud 
noises and inservice symptoms of tinnitus.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The evidence of record 
also indicates that the appellant was exposed to post-service 
occupational noise.  The evidence of record does not, 
however, include evidence relating the inservice loud noise 
exposure and inservice symptoms of ringing of the ears to the 
appellant's current tinnitus and, thus, there is insufficient 
competent evidence to make a decision on the claim.  Given 
that the Court in McClendon observed that the third prong, 
which requires that the evidence of record "indicates" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold, the Board finds 
that remanding this claim for a VA examination is warranted.  
McLendon, 20 Vet. App. at 83.  

Accordingly, the case is remanded for the following action:

1. The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for tinnitus during the course 
of this appeal.  The RO must specifically 
request the appellant to obtain, or direct 
VA to obtain, an opinion from the doctor 
that linked his current tinnitus to the 
inservice exposure to loud noises.  The RO 
must then obtain copies of the related 
treatment records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the 


RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an examination to 
determine the presence of tinnitus and, if 
present, the severity and etiology 
thereof.  All pertinent symptomatology and 
findings must be reported in detail.  All 
indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record, 
including the appellant's service 
treatment records.  A complete rationale 
for any opinion expressed, to include 
citation to specific medical documents in 
the claims file and supporting clinical 
findings, must be included in the 
examination report.  If the examiner is 
unable to render an opinion without 
resorting to speculation, the examiner 
must explain why speculation is required.  
The report prepared must be typed.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the 


appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


